Whaley, Judge,
delivered the opinion:
The plaintiff was employed in the War Department from June 1, 1921, at a basic salary of $1,200, plus the bonus of $240 per annum, which he received up to June 30, 1922, at which time he resigned. On July 5,1922, he was appointed in the United States Veterans’ Bureau at a salary of $1,200, which was the same basic salary which he received in the War Department. Under the decisions of this court and the Comptroller General this was not a severance from the service but a transfer. See Jackson v. United States, 64 C. Cls. 306; Orr v. United States, 69 C. Cls. 748; Flynn v. United States, *512No. J-409, decided this day by tbe court [ante, p. 459]; and 3 Comp. Gen. 419, 420, 421.
On May 1, 1923, plaintiff was “promoted” to $1,440 per annum, which was the same amount as his basic salary in the War Department, plus the bonus of $240 which he received while employed in that department. During the period from July 5, 1922, to May 1, 1923, the plaintiff was entitled to receive the bonus for the reason he had not received an increase in salary during that period, and his salary and bonus would not exceed the salary which he had received in the War Department. The plaintiff is entitled to receive the bonus for this period, which amounts to $197.33.
On May 1, 1923, plaintiff was increased to a basic salary of $1,440, which was the same amount received by him while in the War Department as basic salary and bonus. Under section 7 of the act of October 6, 1917, he was precluded from receiving an increase in salary for one year from the time of his transfer to another executive department or Government establishment. He commenced his employment in the Veterans’ Bureau on July 5, 1922, and the year was up on July 5, 1923. After he had served a year, he would be freed of the prohibition under section 7 of the act of October 6, 1917, and again entitled to receive the bonus. The plaintiff, therefore, is entitled to receive the additional compensation of $240 per annum from July 5, 1923, to June 30, 1924, which amounts to $237.33, in addition to the $197.33 previously found to be due him, or a total of $434.66.
It is so ordered.
Williams, Judge; Littleton, Judge; Geeen, Judge; and Booth, Chief Justice, concur.